Exhibit 10.1
Memo

         
Date:
  April 24, 2009    
 
       
To:
  Eric Ceyrolle    
 
       
From:
  Dick Morin    
 
       
RE:
  Separation from Cognex    

The following summarizes our agreement regarding the compensation and related
benefits to be paid to you in connection with your separation from Cognex
Corporation and its affiliate, Cognex International, Inc. The payment of such
amounts shall be made in accordance with applicable French and U.S. law and in
such manner as we may otherwise agree.

  •   You will receive your gross monthly salary (28,800 Euros) through July 15,
2009 (the “Termination Date”) and on the usual payment dates.     •   You will
receive payment of any outstanding vacation days accrued but not taken up to the
Termination Date (subject to social contributions).     •   You will receive an
additional payment of 299,200 Euros on the Termination Date in settlement of
your rights under French law.     •   You will be entitled to receive up to a
total maximum amount of 15,360 Euros to cover (upon presentation of related
receipts) reasonable and customary costs incurred by you to prepare your tax
documents for 2009.     •   Cognex will pay to your current French “mutuelle”
health insurance the greater of (a) the employer and employee contributions due
until the end of 2009 and (b) the amount required of us by French law.     •  
You will be entitled to the reimbursement of customary professional expenses
incurred by you prior to the Termination Date in accordance with our policies
and procedures.

